DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2.	Applicant’s Amendment filed July 7, 2022 (hereinafter “07/07/22 Amendment") has been entered, and fully considered.  In the 07/07/22 Amendment, claims 1-7 were amended.  No claims were cancelled or newly added.  Accordingly, claims 1-7 remain pending in the application. 
3.	The 07/07/22 Amendment has overcome the claim objections and the rejections under §§ 112(b) previously set forth in the Non-Final Office Action mailed 09/10/2021 (hereinafter “09/10/21 Action”).
4.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0316387 to Harris et al. (“Harris”) in view of U.S. Patent Application Publication No. 2004/0033584 to Lederberg ("Lederberg").
8.	Regarding claims 1 & 2, Harris teaches a method of treating a skin condition comprising: 
obtaining a composition of… plasmonic sub-micron particles [e.g., ¶[0084] (“a composition comprises plasmonic nanoparticles”); see also ¶’s [0076], [0081], [0093], [0121], [0247], & [0262]] wherein (1) (a) the longest dimension of at least about 80% of said… plasmonic sub-micron particles is less than about 800 nm; and (b) the longest dimension of at least about 95% of said… plasmonic sub-micron particles is greater than 100 nm [e.g., ¶[0247] (“an optimal particle size of 30-800 nm (e.g., 100-800 nm)”); see also ¶’s [0085], [0190], [0262]]; and (2) said… plasmonic sub-micron particles are in a dermatologically acceptable carrier [e.g., ¶’s [0070], [0125] (“a cosmetically or pharmaceutically acceptable carrier”)]; 
wherein said composition has a concentration of… plasmonic sub-micron particles of between about 109 and 1014 particles per ml [e.g., ¶[0084] (“In various embodiments, a composition comprises plasmonic nanoparticles. In various embodiments, such compositions contain from about…109 and 1014 … particles per ml”)], 
wherein said… plasmonic sub-micron particles generate a surface plasmon [e.g., ¶’s [0024], [0081], [0115], [0116], [0118], [0229]] when irradiated with light having a wavelength between about 750 and 1200 nm [e.g., ¶[0011] (“irradiating the solution of unassembled plasmonic nanoparticles with an energy wavelength in a range of 750 nm to 1200 nm to induce a plurality of surface plasmons”); see also ¶[0115]]; 
and wherein said… plasmonic sub-micron particles comprise silver, gold, nickel, copper, titanium, palladium, platinum, chromium, or titanium nitride [e.g., ¶[0095] (“In various embodiments, the nanoparticle is a metal (e.g., gold, silver), metallic composite (e.g., silver and silica, gold and silica), metal oxide (e.g. iron oxide, titanium oxide), metallic salt (e.g., potassium oxalate, strontium chloride), intermetallic (e.g., titanium aluminide, alnico), electric conductor (e.g., copper, aluminum), electric superconductor (e.g., yttrium barium copper oxide, bismuth strontium calcium copper oxide), electric semiconductor (e.g., silicon, germanium), dielectric (e.g., silica, plastic), or quantum dot (e.g., zinc sulfide, cadmium selenium). In non-limiting examples, the materials are gold, silver, nickel, platinum, titanium, palladium, silicon, galadium. Alternatively, the nanoparticle contains a composite including multiple metals (e.g., alloy), a metal and a dielectric, a metal and a semiconductor, or a metal, semiconductor and dielectric”)]; 
applying said… plasmonic sub-micron particle composition to a skin surface having a condition to be treated [e.g., ¶[0103] (“target tissues for topical and dermatological applications include the surface of the skin, the epidermis and the dermis. Diseases or conditions suitable for treatment with topical and dermatological applications include acne, warts, fungal infections, psoriasis, scar removal, hair removal, hair growth, reduction of hypertrophic scars or keloids, skin inconsistencies (e.g. texture, color, tone, elasticity, hydration), and malignant or non-malignant skin tumors”)]; 
moving said… plasmonic sub-micron particles in said applied composition from said skin surface into a plurality of epidermal appendages [e.g., ¶[0130] (“Provided herein are means to redistribute plasmonic particles and other compositions described herein from the skin surface to a component of dermal tissue including a hair follicle, a component of a hair follicle, a follicle infundibulum, a sebaceous gland, or a component of a sebaceous gland…”); see also ¶[0131]]; 
removing said… plasmonic sub-micron particles remaining on said skin surface after a portion of said… plasmonic sub-micron particles have been moved into the plurality of epidermal appendages [e.g., ¶’s [0159]-[0160]]; and
irradiating said… plasmonic sub-micron particles in said plurality of epidermal appendages with a 1 ns - 200 ms pulse [e.g., ¶’s [0119], [0163]] of light having a wavelength between about 750 and 1200 nm [e.g., ¶[0011] (“irradiating the solution of unassembled plasmonic nanoparticles with an energy wavelength in a range of 750 nm to 1200 nm to induce a plurality of surface plasmons”); see also ¶[0115]]; [and]
[CLAIM 2] [wherein] a majority of said… plasmonic sub-micron particles further comprise…  plasmonic nanoparticles selected from the group consisting of nanoplates, solid nanoshells, hollow nanoshells, nanorods, nanorice, nanospheres, nanofibers, nanowires, nanopyramids, nanobipyramids, nanoprisms, nanostars and combinations thereof [see, e.g., ¶[0093[ (“In non-limiting examples, the nanoparticles are shaped as spheres, ovals, cylinders, squares, rectangles, rods, stars, tubes, pyramids, stars, prisms, triangles, branches, plates or comprised of a planar surface. In non-limiting examples, the plasmonic particles comprise nanoplates, solid nanoshells, hollow nanoshells nanorods, nanorice, nanospheres, nanofibers, nanowires, nanopyramids, nanoprisms, or a combination thereof”)]. 	Harris does not, however, teach that the plasmonic sub-micron particles are opsonized plasmonic sub-micron particles.
	Lederberg, in a similar field of endeavor, teaches the therapeutic use of particles [¶’s [0028], [0034]; claim 2] which are efficiently removed from circulation to enhance the clearance of potentially injurious substances [e.g., Abstract, ¶’s [0001], [0015], [0023], [0041]]. Lederberg further teaches that the particles may be opsonized prior to therapeutic administration [¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harris so that the plasmonic sub-micron particles are opsonized, as taught by Lederberg, so as to enhance the clearance of potentially injurious substances from circulation, as explicitly taught by Lederberg.  Further, such a known technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Lederberg), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Harris, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

9.	Regarding claim 3, Harris teaches a method of treating a skin condition comprising: 
applying a composition of composite… plasmonic nanoparticles [e.g., ¶[0084] (“a composition comprises plasmonic nanoparticles”); see also ¶’s [0076], [0081], [0093], [0121], [0247], & [0262]] to a skin surface having a condition to be treated [e.g., ¶[0103] (“target tissues for topical and dermatological applications include the surface of the skin, the epidermis and the dermis. Diseases or conditions suitable for treatment with topical and dermatological applications include acne, warts, fungal infections, psoriasis, scar removal, hair removal, hair growth, reduction of hypertrophic scars or keloids, skin inconsistencies (e.g. texture, color, tone, elasticity, hydration), and malignant or non-malignant skin tumors”)]; 
wherein said composition has a concentration of composite… plasmonic nanoparticles of between about 109 and 1014 nanoparticles per ml [e.g., ¶[0084] (“In various embodiments, a composition comprises plasmonic nanoparticles. In various embodiments, such compositions contain from about…109 and 1014 … particles per ml”)],
wherein said composite opsonized plasmonic nanoparticles comprise assembled [e.g., ¶[0090] (“In other embodiments, the nanoparticle compositions are assembled into ordered arrays. In particular, such ordered arrays can include any three dimensional array. In some embodiments, only a portion of the nanoparticles are assembled, e.g., 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 86, 90, 95, 99% or greater than 99% of the nanoparticles are assembled in an ordered array. The nanoparticles are assembled by a van der Walls attraction, a London force, a hydrogen bond, a dipole-dipole interaction, or a covalent bond, or a combination thereof”)] … plasmonic nanoparticles and have a size of about 100 to 500 nm [e.g., ¶[0247] (“an optimal particle size of 30-800 nm (e.g., 100-800 nm)…” and  “Alternatively, nanoparticles in the size range of 100-250 nm, 250-500 nm… can be used”)]; see also ¶’s [0085], [0190], [0262]],
wherein said composite…  plasmonic nanoparticles generate a surface plasmon [e.g., ¶’s [0024], [0081], [0115], [0116], [0118], [0229]] when irradiated with light having a wavelength between about 700 and 1200 nm [e.g., ¶[0011] (“irradiating the solution of unassembled plasmonic nanoparticles with an energy wavelength in a range of 750 nm to 1200 nm to induce a plurality of surface plasmons”); see also ¶[0115]]; and
wherein said composite opsonized plasmonic nanoparticles comprise silver, gold, nickel, copper, titanium, silicon, gallium, palladium, platinum, chromium, or titanium nitride [e.g., ¶[0095] (“In various embodiments, the nanoparticle is a metal (e.g., gold, silver), metallic composite (e.g., silver and silica, gold and silica), metal oxide (e.g. iron oxide, titanium oxide), metallic salt (e.g., potassium oxalate, strontium chloride), intermetallic (e.g., titanium aluminide, alnico), electric conductor (e.g., copper, aluminum), electric superconductor (e.g., yttrium barium copper oxide, bismuth strontium calcium copper oxide), electric semiconductor (e.g., silicon, germanium), dielectric (e.g., silica, plastic), or quantum dot (e.g., zinc sulfide, cadmium selenium). In non-limiting examples, the materials are gold, silver, nickel, platinum, titanium, palladium, silicon, galadium. Alternatively, the nanoparticle contains a composite including multiple metals (e.g., alloy), a metal and a dielectric, a metal and a semiconductor, or a metal, semiconductor and dielectric”)]. 
	Harris does not, however, teach that the composite plasmonic nanoparticles are composite opsonized plasmonic nanoparticles.
Lederberg, in a similar field of endeavor, teaches the therapeutic use of particles [¶’s [0028], [0034]; claim 2] which are efficiently removed from circulation to enhance the clearance of potentially injurious substances [e.g., Abstract, ¶’s [0001], [0015], [0023], [0041]]. Lederberg further teaches that the particles may be opsonized prior to therapeutic administration [¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harris so that the composite plasmonic nanoparticles are opsonized, as taught by Lederberg, so as to enhance the clearance of potentially injurious substances from circulation, as explicitly taught by Lederberg.  Further, such a known technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Lederberg), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Harris, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

10.	Regarding claim 4, Harris teaches a method of treating a skin condition comprising: 
obtaining a composition of composite… plasmonic nanoparticles [e.g., ¶[0084] (“a composition comprises plasmonic nanoparticles”); see also ¶’s [0076], [0081], [0093], [0121], [0247], & [0262]]; 
wherein said composition has a concentration of composite… plasmonic nanoparticles of between about 109 and 1014 nanoparticles per ml [e.g., ¶[0084] (“In various embodiments, a composition comprises plasmonic nanoparticles. In various embodiments, such compositions contain from about…109 and 1014 … particles per ml”)], 
wherein said composite…  plasmonic nanoparticles comprise assembled [e.g., ¶[0090] (“In other embodiments, the nanoparticle compositions are assembled into ordered arrays. In particular, such ordered arrays can include any three dimensional array. In some embodiments, only a portion of the nanoparticles are assembled, e.g., 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 86, 90, 95, 99% or greater than 99% of the nanoparticles are assembled in an ordered array. The nanoparticles are assembled by a van der Walls attraction, a London force, a hydrogen bond, a dipole-dipole interaction, or a covalent bond, or a combination thereof”)]…  plasmonic nanoparticles and have a size of about 100 to 500 nm [e.g., ¶[0247] (“an optimal particle size of 30-800 nm (e.g., 100-800 nm)…” and  “Alternatively, nanoparticles in the size range of 100-250 nm, 250-500 nm… can be used”)]; see also ¶’s [0085], [0190], [0262]],
 wherein said composite… plasmonic nanoparticles generate a surface plasmon e.g., ¶’s [0024], [0081], [0115], [0116], [0118], [0229]] when irradiated with light having a wavelength between about 700 and 1200 nm [e.g., ¶[0011] (“irradiating the solution of unassembled plasmonic nanoparticles with an energy wavelength in a range of 750 nm to 1200 nm to induce a plurality of surface plasmons”); see also ¶[0115]]; and 
wherein said composite… plasmonic nanoparticles comprise silver, gold, nickel, copper, titanium, palladium, platinum, chromium, or titanium nitride [e.g., ¶[0095] (“In various embodiments, the nanoparticle is a metal (e.g., gold, silver), metallic composite (e.g., silver and silica, gold and silica), metal oxide (e.g. iron oxide, titanium oxide), metallic salt (e.g., potassium oxalate, strontium chloride), intermetallic (e.g., titanium aluminide, alnico), electric conductor (e.g., copper, aluminum), electric superconductor (e.g., yttrium barium copper oxide, bismuth strontium calcium copper oxide), electric semiconductor (e.g., silicon, germanium), dielectric (e.g., silica, plastic), or quantum dot (e.g., zinc sulfide, cadmium selenium). In non-limiting examples, the materials are gold, silver, nickel, platinum, titanium, palladium, silicon, galadium. Alternatively, the nanoparticle contains a composite including multiple metals (e.g., alloy), a metal and a dielectric, a metal and a semiconductor, or a metal, semiconductor and dielectric”)]. 
Harris does not, however, teach that the composite plasmonic nanoparticles are composite opsonized plasmonic nanoparticles.
Lederberg, in a similar field of endeavor, teaches the therapeutic use of particles [¶’s [0028], [0034]; claim 2] which are efficiently removed from circulation to enhance the clearance of potentially injurious substances [e.g., Abstract, ¶’s [0001], [0015], [0023], [0041]]. Lederberg further teaches that the particles may be opsonized prior to therapeutic administration [¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harris so that the composite plasmonic nanoparticles are opsonized, as taught by Lederberg, so as to enhance the clearance of potentially injurious substances from circulation, as explicitly taught by Lederberg.  Further, such a known technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Lederberg), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Harris, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

11.	Regarding claim 5, Harris teaches a method of treating a skin condition in need of treatment, said method comprising: 
applying a composition of… plasmonic particles [e.g., ¶[0084] (“a composition comprises plasmonic nanoparticles”); see also ¶’s [0076], [0081], [0093], [0121], [0247], & [0262]] to a skin surface [e.g., ¶[0103] (“target tissues for topical and dermatological applications include the surface of the skin, the epidermis and the dermis. Diseases or conditions suitable for treatment with topical and dermatological applications include acne, warts, fungal infections, psoriasis, scar removal, hair removal, hair growth, reduction of hypertrophic scars or keloids, skin inconsistencies (e.g. texture, color, tone, elasticity, hydration), and malignant or non-malignant skin tumors”)], 
moving said… plasmonic particles from the skin surface into a plurality of openings in said skin surface [e.g., ¶[0130] (“Provided herein are means to redistribute plasmonic particles and other compositions described herein from the skin surface to a component of dermal tissue including a hair follicle, a component of a hair follicle, a follicle infundibulum, a sebaceous gland, or a component of a sebaceous gland…”); see also ¶[0131]], 
removing said composition from said skin surface after moving said… plasmonic  particles into said plurality of openings in said skin surface [e.g., ¶’s [0159]-[0160]], and 
irradiating said… plasmonic particles in said plurality of openings in said skin surface with light having a wavelength between about 700 and 1200 nm to induce surface plasmons [e.g., ¶’s [0024], [0081], [0115], [0116], [0118], [0229]] in said… plasmonic particles [e.g., ¶[0011] (“irradiating the solution of unassembled plasmonic nanoparticles with an energy wavelength in a range of 750 nm to 1200 nm to induce a plurality of surface plasmons”); see also ¶[0115]], and
wherein said… plasmonic particles are composite particles, at least about 95% of which have a size of at least 100 nm and at least about 90% of which have a size of less than 500 nm [e.g., ¶[0247]; see also ¶’s [0085], [0190], [0262]].
Harris does not, however, teach that the plasmonic particles are opsonized plasmonic particles.
Lederberg, in a similar field of endeavor, teaches the therapeutic use of particles [¶’s [0028], [0034]; claim 2] which are efficiently removed from circulation to enhance the clearance of potentially injurious substances [e.g., Abstract, ¶’s [0001], [0015], [0023], [0041]]. Lederberg further teaches that the particles may be opsonized prior to therapeutic administration [¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harris so that the plasmonic particles are opsonized, as taught by Lederberg, so as to enhance the clearance of potentially injurious substances from circulation, as explicitly taught by Lederberg.  Further, such a known technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Lederberg), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Harris, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

12.	Regarding claim 6, Harris teaches a method of treating a skin condition in need of treatment, said method comprising: 
obtaining a suspension of… plasmonic sub-micron particles [e.g., ¶[0084] (“a composition comprises plasmonic nanoparticles”); see also ¶’s [0076], [0081], [0093], [0121], [0247], & [0262]] dispersed in a dermatologically acceptable carrier [e.g., ¶’s [0070], [0125] (“a cosmetically or pharmaceutically acceptable carrier”)], wherein said… plasmonic sub-micron particles have a longest dimension and (a) the longest dimension of at least about 80% of said… plasmonic sub-micron particles is less than about 800 nm and (b) the longest dimension of at least about 95% of said… plasmonic sub-micron particles is more than 100 nm [e.g., ¶[0247] (“an optimal particle size of 30-800 nm (e.g., 100-800 nm)”); see also ¶’s [0085], [0190], [0262]]; 
wherein an exterior of said… plasmonic sub-micron particles is a coating [e.g., ¶’s [0052], [0096], [0097] (see TABLE), [0193], [0282]] that comprises at least one member of the group consisting of polyethylene glycol (PEG) [¶[0052]], silica, silica-oxide, polyvinylpyrrolidone, polystyrene, silica, silver, polyvinylpyrrolidone (PVP), cetyl trimethylammonium bromide (CTAB), citrate, lipoic acid, short chain polyethylenimine (PI) and branched polyethylenimine, reduced graphene oxide, a protein, a peptide, and a glycosaminoglycan [see also ¶’s [0086], [0097] (see TABLE), [0193], [0282]],  
wherein said suspension has a concentration of… plasmonic sub-micron particles of between about 109 and 1014 particles per ml [e.g., ¶[0084] (“In various embodiments, a composition comprises plasmonic nanoparticles. In various embodiments, such compositions contain from about…109 and 1014 … particles per ml”)], 
wherein said… plasmonic sub-micron particles generate a surface plasmon [e.g., ¶’s [0024], [0081], [0115], [0116], [0118], [0229]] when irradiated with light having a wavelength between about 750 and 1200 nm [e.g., ¶[0011] (“irradiating the solution of unassembled plasmonic nanoparticles with an energy wavelength in a range of 750 nm to 1200 nm to induce a plurality of surface plasmons”); see also ¶[0115]]; 
wherein said… plasmonic sub-micron particles comprise silver, gold, nickel, copper, titanium, palladium, platinum, chromium, or titanium nitride [e.g., ¶[0095] (“In various embodiments, the nanoparticle is a metal (e.g., gold, silver), metallic composite (e.g., silver and silica, gold and silica), metal oxide (e.g. iron oxide, titanium oxide), metallic salt (e.g., potassium oxalate, strontium chloride), intermetallic (e.g., titanium aluminide, alnico), electric conductor (e.g., copper, aluminum), electric superconductor (e.g., yttrium barium copper oxide, bismuth strontium calcium copper oxide), electric semiconductor (e.g., silicon, germanium), dielectric (e.g., silica, plastic), or quantum dot (e.g., zinc sulfide, cadmium selenium). In non-limiting examples, the materials are gold, silver, nickel, platinum, titanium, palladium, silicon, galadium. Alternatively, the nanoparticle contains a composite including multiple metals (e.g., alloy), a metal and a dielectric, a metal and a semiconductor, or a metal, semiconductor and dielectric”)][.] 
 applying said… plasmonic sub-micron particle suspension to a skin surface having a condition to be treated [e.g., ¶[0103] (“target tissues for topical and dermatological applications include the surface of the skin, the epidermis and the dermis. Diseases or conditions suitable for treatment with topical and dermatological applications include acne, warts, fungal infections, psoriasis, scar removal, hair removal, hair growth, reduction of hypertrophic scars or keloids, skin inconsistencies (e.g. texture, color, tone, elasticity, hydration), and malignant or non-malignant skin tumors”)];
moving said… plasmonic sub-micron particles in said applied composition from said skin surface into a plurality of epidermal appendages [e.g., ¶[0130] (“Provided herein are means to redistribute plasmonic particles and other compositions described herein from the skin surface to a component of dermal tissue including a hair follicle, a component of a hair follicle, a follicle infundibulum, a sebaceous gland, or a component of a sebaceous gland…”); see also ¶[0131]]; 
removing said… plasmonic sub-micron particles remaining on said skin surface after a portion of said… plasmonic sub-micron particles have been moved into the plurality of epidermal appendages [e.g., ¶’s [0159]-[0160]]; and 
irradiating said… plasmonic sub-micron particles in said plurality of epidermal appendages with a 1 ns - 200 ms pulse [e.g., ¶’s [0119], [0163]] of light having a wavelength between about 750 and 1200 nm [e.g., ¶[0011] (“irradiating the solution of unassembled plasmonic nanoparticles with an energy wavelength in a range of 750 nm to 1200 nm to induce a plurality of surface plasmons”); see also ¶[0115]].
Harris does not, however, teach that the plasmonic sub-micron particles are opsonized plasmonic sub-micron particles.
Lederberg, in a similar field of endeavor, teaches the therapeutic use of particles [¶’s [0028], [0034]; claim 2] which are efficiently removed from circulation to enhance the clearance of potentially injurious substances [e.g., Abstract, ¶’s [0001], [0015], [0023], [0041]]. Lederberg further teaches that the particles may be opsonized prior to therapeutic administration [¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harris so that the plasmonic sub-micron particles are opsonized, as taught by Lederberg, so as to enhance the clearance of potentially injurious substances from circulation, as explicitly taught by Lederberg.  Further, such a known technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Lederberg), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Harris, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

13.	Regarding claim 7, Harris teaches a method of treating a skin condition in need of treatment, said method comprising: 
obtaining a suspension of… plasmonic sub-micron particles [e.g., ¶[0084] (“a composition comprises plasmonic nanoparticles”); see also ¶’s [0076], [0081], [0093], [0121], [0247], & [0262]] dispersed in a dermatologically acceptable carrier [e.g., ¶’s [0070], [0125] (“a cosmetically or pharmaceutically acceptable carrier”)]; 
wherein said… plasmonic sub-micron particles comprise a conductive metal [e.g., ¶[0095]] and an exterior coating [e.g., ¶’s [0052], [0096], [0097] (see TABLE), [0193], [0282]]; 
wherein said conductive metal comprises at least one metal selected from the group consisting of silver, gold, nickel, copper, titanium, palladium, platinum, chromium, and titanium nitride [e.g., ¶[0095] (“In various embodiments, the nanoparticle is a metal (e.g., gold, silver), metallic composite (e.g., silver and silica, gold and silica), metal oxide (e.g. iron oxide, titanium oxide), metallic salt (e.g., potassium oxalate, strontium chloride), intermetallic (e.g., titanium aluminide, alnico), electric conductor (e.g., copper, aluminum), electric superconductor (e.g., yttrium barium copper oxide, bismuth strontium calcium copper oxide), electric semiconductor (e.g., silicon, germanium), dielectric (e.g., silica, plastic), or quantum dot (e.g., zinc sulfide, cadmium selenium). In non-limiting examples, the materials are gold, silver, nickel, platinum, titanium, palladium, silicon, galadium. Alternatively, the nanoparticle contains a composite including multiple metals (e.g., alloy), a metal and a dielectric, a metal and a semiconductor, or a metal, semiconductor and dielectric”)]; 
wherein said exterior coating comprises at least one member of the group consisting of polyethylene glycol (PEG) [¶[0052]], silica, silica-oxide, polyvinylpyrrolidone, polystyrene, silica, silver, polyvinylpyrrolidone (PVP), cetyl trimethylammonium bromide (CTAB), citrate, lipoic acid, short chain polyethylenimine (PI) and branched polyethylenimine, reduced graphene oxide, a protein, a peptide, and a glycosaminoglycan [see also ¶’s [0086], [0097] (see TABLE), [0193], [0282]];
wherein said suspension has a concentration of… plasmonic sub-micron particles of between about 109 and 1014 particles per ml [e.g., ¶[0084] (“In various embodiments, a composition comprises plasmonic nanoparticles. In various embodiments, such compositions contain from about…109 and 1014 … particles per ml”)], 
applying said… plasmonic sub-micron particle suspension as an aerosol [e.g., ¶[0129] (“In some embodiments, the nanoparticle formulations (e.g., photoactive nanoparticles, such as plasmonic nanoparticles) are formulated for application by a sponge applicator, cloth applicator, direct contact via a hand or gloved hand, spray, aerosol…”)] to a skin surface having a condition to be treated [e.g., ¶[0103] (“target tissues for topical and dermatological applications include the surface of the skin, the epidermis and the dermis. Diseases or conditions suitable for treatment with topical and dermatological applications include acne, warts, fungal infections, psoriasis, scar removal, hair removal, hair growth, reduction of hypertrophic scars or keloids, skin inconsistencies (e.g. texture, color, tone, elasticity, hydration), and malignant or non-malignant skin tumors”)]; and
irradiating said…  plasmonic sub-micron particle suspension applied to said skin surface with a 1 ns - 200 ms pulse [e.g., ¶’s [0119], [0163]] of light having a wavelength between about 750 and 1200 nm [e.g., ¶[0011] (“irradiating the solution of unassembled plasmonic nanoparticles with an energy wavelength in a range of 750 nm to 1200 nm to induce a plurality of surface plasmons”); see also ¶[0115]].
	Harris does not, however, teach that the plasmonic sub-micron particles are composite opsonized plasmonic sub-micron particles.
Lederberg, in a similar field of endeavor, teaches the therapeutic use of particles [¶’s [0028], [0034]; claim 2] which are efficiently removed from circulation to enhance the clearance of potentially injurious substances [e.g., Abstract, ¶’s [0001], [0015], [0023], [0041]]. Lederberg further teaches that the particles may be opsonized prior to therapeutic administration [¶[0042]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harris so that the plasmonic sub-micron particles are opsonized, as taught by Lederberg, so as to enhance the clearance of potentially injurious substances from circulation, as explicitly taught by Lederberg.  Further, such a known technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Lederberg), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Harris, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
14.	As noted above, the 07/07/22 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the 09/10/21 Action.
15.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s amendment.



Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794